DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/892,377
Claims 43-48 and 66-82 have been examined on the merits.  Claims 44-45 are original.  Claims 43 and 46-48 are currently amended.  Claims 66-82 are new.
Priority
Applicants identify the instant application, Serial #:  16/892,377, filed 06/04/2020, as a division of 15/998,717, filed 08/16/2018, now U.S. Patent #:  10,849,892.  Application 15/998,717 claims Priority from U.S. Provisional Application 62/546,974, filed 08/17/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 43-48 and 66-82 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-22 of parent U.S. Patent No. 10,849,892 B2.  The instant claim-set of 09/14/2020 was used to make this rejection.
Although the claims at issue are not identical as the instant is drawn to a method of use of the reference claimed compound, they are not patentably distinct from each other because both instant and reference are drawn to the same underlying trimethylethanolammonium salt of the compound of reference claim 1 and instant claim 43.  Furthermore, the method of treating or preventing HIV of the instant claim 43 and 66 are taught within reference disclosure column 2.
Moreover, the trimethylethanolammonium salt or the crystalline form of instant claim 43 and 66 are taught by reference claims 1-2.
Furthermore, the additional therapeutic agents of instant claims 44-48 are taught within reference disclosure col. 16, 20-21, and 29.
Moreover, reference claims 2-22 teach the instant claims 67-82.

“(E)  The requirement for restriction was withdrawn, in its entirety or in part, by the examiner before the patent issues. With the withdrawal of the restriction requirement, the non-elected claims that are no longer withdrawn from consideration become subject to examination. "The restriction requirement disappears; it is as though it had not been made. With the disappearance of the restriction requirement, the need for a divisional application and the need for the [double patenting] prohibition also disappear."  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 132 (CCPA 1971).”  See MPEP 804.01(E).  
Note that Applicants voluntarily canceled non-elected Group II claims drawn to a method of use of the allowed compound in the parent application (see paragraph 7 of the Non-Final of 10/21/2019) thereby rendering moot the Restriction Requirement of 03/27/2019 in the parent application.  Thus, that Restriction Requirement was withdrawn before the parent patent issued per MPEP 804.01(E).
Conclusion
No claims are presently allowable as written.
However, all instant claims are presently free of the prior art.
There is no known prior art reference that either teaches or anticipates the pharmaceutically acceptable salt 
    PNG
    media_image1.png
    610
    685
    media_image1.png
    Greyscale
  N, N, N-trimethylethanolammonium salt.
The reference BONDY (WO 2013/006738 A1, referenced in IDS of 09/14/2020, discloses the compound 
    PNG
    media_image2.png
    195
    330
    media_image2.png
    Greyscale
 (page 650).
However, BONDY is not a prior art reference since it does not teach a compound with at most one structural difference as the instantly claimed compound AND Bondy does not teach a N,N,N-trimethylethanolammonium salt of said instantly claimed compound.
Furthermore, there is no known reference or combination of references and no known rationale to modify BONDY or another reference to arrive at the instantly claimed N,N,N-trimethylethanolammonium salt of the compound of instant claim 43.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625